DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 11 November 2021.
Status of Claims
Claims 1, 10, 12, 21, and 25 were amended in the amendment filed 11 November 2021.
Claims 17 and 24 were cancelled in the amendment filed 11 November 2021.
Claims 26-27 were added in the amendment filed 11 November 2021.
Claims 7-8 are withdrawn from consideration.
Claims 1-2, 4, 9-12, 14-16, 18-19, 21-23, and 25-27 are pending before the Office and currently examined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
	Please cancel withdrawn claims 7 and 8.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 8 directed to an invention non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4, 9-12, 14-16, 18-19, 21-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to Applicant’s claimed invention is US 2012/0025766 A1 (hereinafter “Reade”), US 6,546,873 B1 (hereinafter “Andrejkovics”), US 2010/0008028 A1 (hereinafter “Richardson”), JP 2004-103248; hereinafter “Hokari”), US 2012/0100414 A1 (hereinafter “Sonta”), US 2013/0034765 A1 (hereinafter “Kowalski”), and US 3,926,499 (hereinafter “Bailey”).
Reade teaches a battery housing unit comprising the structure of a base, a lid, and a plurality of removable electrochemical battery cells (Figs. 1-4; ¶¶ 0001-0003, 0037, 0076-0077). Reade further teaches a recessed portion (under access covers 51, 52) with connectors (46, 48; Figs. 3-4) and a dust cap (access covers 51 or 52). 
Andrejkovics teaches RF transmitters with clasps to secure a sealed battery compartment to the base of a device (Col. 1, ll. 22-64), where the clasps correspond to draw latches. (Fig. 1B).
Richardson teaches protective casings for batteries, and that the casing can include a shell made of polyethylene along with foam watertight and shock absorbing cushion to provide crush and impact resistance, among other advantages (¶¶ 0088, 0105).
Hokari teaches shielding films used in battery packs, where the shielding film is applied on an insulating film with copper and aluminum layers to provide shielding of electromagnetic noise to the battery pack (¶¶ 0008-0010, 0030-0032).
Sonta teaches battery packs include EMI shielding covers to provide protection to the battery (¶¶ 0002, 0012-0015).
Kowalski teaches keyway connectors used with batteries to ensure tight and proper fits (¶¶ 0019, 0022). Similarly, Bailey teaches a recessed flat portion on a side of circular connector (Fig. 10; col. 4, ll. 66-col. 5, ll. 1).
However, the totality of the prior art, either alone or in combination, are silent to the presence of all the combined limitations required in instant claim 1. Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726